Name: Commission Regulation (EEC) No 712/93 of 26 March 1993 laying down detailed rules for the application of the NAFO pilot observer scheme
 Type: Regulation
 Subject Matter: fisheries;  documentation;  world organisations
 Date Published: nan

 No L 74/34 Official Journal of the European Communities 27. 3 . 93 COMMISSION REGULATION (EEC) No 712/93 of 26 March 1993 laying down detailed rules for the application of the NAFO pilot observer scheme be exempt from the requirement to deploy observers under the observer scheme. Article 3 1 . Member States shall specify in the Community observers' contract of employment the precise duties to be carried out by the said observers. These duties shall correspond to those set out in point 2 of the Annex to Regulation (EEC) No 3928/92. 2. The notification referred to in Article 1 (2) shall indicate the qualifications aqd bank account details of each observer. Article 4 1 . The Commission shall pay the Community obser ­ vers assigned to the observer scheme by means of a per diem allowance. This allowance shall be calculated on the same basis and at the same rate as that employed by the Commission to reimburse national experts attending Commission meetings. 2. On receipt of the information requested in Article 3, the Commission shall advance a maximum of 30 % of the total estimated per diem allowance for each Commun ­ ity observer. The remaining portion of the allowance shall be payable within 20 days of receipt of the observation report and all supporting documentation . 3 . The per diem allowance shall be paid directly to the Community observer. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3928/92 of 20 December 1992 establishing a NAFO pilot observer scheme applicable to Community fishing vessels operat ­ ing in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO) ('), and in particular Article 3 thereof, Whereas detailed rules should be laid down for imple ­ menting the NAFO pilot observer scheme, hereinafter referred to as 'the observer scheme' and, in particular with regard to the participation of Community observers in the observer scheme, and the cooperation of the Member States and the Commission in these matters ; Whereas cases of force majeure should be dealt with by the Member States in accordance with the principles laid down in the case law of the Court of Justice ; Whereas the Management Committee for Fishery Resources has not delivered on opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Member States shall appoint the number of obser ­ vers to participate in the observer scheme necessary to ensure that the level of observer deployment is equivalent to that laid down in point 1 (i) of the Annex to Regula ­ tion (EEC) No 3928/92. 2. Member States shall forward to the Commission by 15 March of each year the number of observers and the number and types of vessel to which observers will be assigned. The names of the vessels and the names of the observers shall be notified to the Commission prior to the embarkation of the observers. 3 . On the basis of the information referred to in para ­ graph 2, the Commission, in cooperation with the Member States, shall draw up a provisional plan for parti ­ cipation in the observer scheme for the calendar year in question and notify the said plan to the Executive Secre ­ tary of NAFO. Article 2 A Member State whose vessels are not expected to exceed 50 days per annum on ground in the NAFO Regulatory Area in the period 1 January 1993 to 30 June 1994 shall Article 5 1 . The Community observer shall complete observa ­ tion reports in the format prescribed in Annex I. 2. During the observation period the observers shall keep a log of all fishing activities engaged in by the vessel under observation . Guidelines on the preparation of this log are set out in Annex II . 3 . The observation report, a copy of the daily log and any other supporting documents shall be forwarded to the competent authorities of the flag State within 10 days of the termination of the observation period. Article 6 The observer report and any supporting documentation shall be treated as confidential by the observers . The master of the vessel observed may, on his own request, be provided with a copy.(') OJ No L 397, 31 . 12. 1992, p. 78 . 27. 3 . 93 Official Journal of the European Communities No L 74/35 of the vessel not to accept an observer on board or to limit the observation period as provided for in point 3 (ii) of the Annex to Regulation (EEC) No 3928/92. 2. In the event that the competent authorities accede to claims of force majeure as referred to in paragraph 1 , all pertinent information pertaining to these decisions shall be forwarded to the Commission, within five days of the date of the decisions. Article 7 1 . On receipt of the observer reports, Member States shall evaluate the said reports and, in the event that the reports indicate that the vessel observed has engaged in fishing practices at variance with conservation measures, the authorities of the said Member States shall take all appropriate action to investigate the matter in order to prevent such practices. 2. Member States shall forward copies of all observation reports and any supporting documentation to the Commission within 10 days of receipt of the said reports. Article 8 1 . Member States shall designate their respective competent authorities to evaluate and decide upon all claims of force majeure entailing a decision by the master Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1993. , For the Commission Yannis PALEOKRASSAS Member of the Commission A N N E X I T R IP R E P O R T F R O M ... T O 1 9 9 . 1. Ve ss el Re g N o N at io na lit y Ty pe . Ob se rv er 's na m e Re fe re nc e da ily re po rt No s. to EE C lo gb oo k, sh ee t N os to Pr od uc tio n lo gb oo k sh ee t N os to 2. N o of da ys in N RA N o of da ys in su bd iv isi on 3 L 3 M 3 N 3 O 3. To tal ca tch pe r ar ea .Q uo ta sp ec ies in ki lo gr am s. Ob se rv er s es tim ate . Li ve w ei gh t (L W ); pr oc es se d w ei gh t (P W ). A re a C O D R E D P L A Y E L W IT D is ca rd s L W P W L W P W L W P W L W P W L W P W L W P W Sp ec ie s L W No L 74/36 Official Journal of the European Communities 27. 3 . 93 2J 3K L 3M 3N O 3L N O 3L N 4. To tal ca tch pe r are a. N on -q uo ta sp ec ies in ki lo gr am s. O bs er ve rs es tim ate . A re a D is ca rd s L W P W L W P W L W P W L W P W L W P W L W P W Sp ec ie s L W 5. Tr an sh ip m en t. Tr an sh ip m en t de cla ra tio n N o Date Plac e/po sitio n Spec ies °Am oun LT nk g^ Rec eivi ngv esse l/co mpa ny Nati onal ity SS on X 6. Co m pl ian ce wi th th e NA FO co ns er va tio n an d en fo rc em en t m ea su re s ye s no If no Da te Pa rt/ se cti on /p ara gr ap h Na tu re of no n- co m pl ian ce 27. 3 . 93 Official Journal of the European Communities No L 74/37 Si gn at ur e . 7. D at e 8. Co m m en ts w ith re fe re nc es to se ria l nu m be rs an po in ts of da ily re po rts D at e. ... ; Si gn at ur e. No L 74/38 Official Journal of the European Communities 27. 3 . 93 ANNEX II DAILY REPORT 00.00-24.00 LOCAL TIME ZT + 1 . Serial No Date Vessel 2. Type of gear No of hauls No of hooks No of gill nets of Attachments to nets 3 . Position 12.00 UTC N Change of NAFO subdivision uoservers name Registration No Nationality Mesh size . mm .... m Mesh size of attachments mm W Depth M NAFO subdivision Position N W Time UTC yes no Hail report transmitted Code Via . Area ... . Radio DTG ....yes no UTC Does the actual position correspond with the latest transmitted hail report yes no 4. Catches kept on board. All species in kilograms. Species Observer's estimates in live weight (LW) EEC logbook LW Production logbook How processed Conversion factors used Observer's estimates in processed weight 3 - Alpha ~ , Accumulated Sheet Sheet Obser- Cl . - , Accumulatedcodes Today totals No No ver SklPPer Today totals 5. Undersized fish observed yes no Species Amounts in kg in % Discards Amounts in kg yes no 27. 3 . 93 Official Journal of the European Communities No L 74/39 6 . Other discards Species yes no Amounts in kg 7. Other observations .... . Signature ....i . Date ....